Citation Nr: 1527743	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  14-03 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1. Entitlement to service connection for sciatica of the left leg.

2. Entitlement to a disability rating higher than 10 percent for chronic lumbar spine sprain.

3. Entitlement to an initial disability rating higher than 10 percent for epicondylitis of the right elbow.

4. Entitlement to an initial disability rating higher than 0 percent for depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from November 1983 to November 1985, from June 1998 to November 1998, from March 2004 to September 2004, and from December 2009 to January 2011.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision by the White River Junction, Vermont Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied service connection for sciatica of the left leg. The RO continued a 10 percent disability rating for chronic lumbar spine sprain. The RO granted service connection for epicondylitis of the right elbow and assigned a 10 percent disability rating. The RO granted service connection for depressive disorder and assigned a 0 percent disability rating, 

In July 2014, the Veteran had Board videoconference hearing before the undersigned Acting Veterans Law Judge (Acting VLJ). A transcript of that hearing is of record.

The issues of the ratings for service-connected low back disability and depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Low back strains during active service and service-connected low back disability led to the development of sciatica of the left leg.

2. In July 2014, prior to promulgation of a decision on the appeal of the disability rating assigned for epicondylitis of the right elbow, the Veteran withdrew the appeal as to that issue.


CONCLUSIONS OF LAW

1. Sciatica of the left leg was incurred or aggravated in active service or was caused or aggravated by service-connected low back disability. 38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

2. On the issue of the disability rating assigned for epicondylitis of the right elbow, the criteria for withdrawal of a substantive appeal by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). 

Also, in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that that the Acting VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

VA provided the Veteran notice in a letter issued in February 2011, before the initial decision on the issues on appeal. In that letter, VA advised the Veteran what information was needed to substantiate claims for service connection. VA also informed the Veteran how VA assigns disability ratings and effective dates.

In the July 2014 Board videoconference hearing, the undersigned Acting VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing. The Board therefore finds that, consistent with Bryant, the Acting VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error.

The Veteran's claims file contains service treatment records, post-service treatment records, reports of VA examinations, and a transcript of the July 2014 Board hearing. The examination reports appropriately and sufficiently address the issues that the Board is deciding at this time.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.


Sciatica of the Left Leg

The Veteran is seeking service connection for sciatica of the left leg as secondary to his service-connected low back disability. He essentially contends that his left leg sciatica was caused or aggravated during one or more periods of active service or was caused or aggravated by his service-connected low back disability.

In May 2007, the Veteran requested service connection for back and spine disability. He stated that, during service in Afghanistan in 2004, he rode over rough terrain and he wore body armor, both for considerable periods of time. He contended that these activities caused or contributed to back pain and spine problems that developed during that period. In an August 2007 rating decision, the RO established service connection, effective in May 2007, for a back disorder described as chronic lumbar spine sprain. Records from the Veteran's 2009 to 2011 service, which included service in Afghanistan, reflect that he received treatment following an explosion in September 2010, and that he reported low back pain in October 2010.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected. 38 C.F.R. § 3.310(b).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran. 38 U.S.C.A. § 1154(b). Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary. Id. 

However, 38 U.S.C.A. § 1154(b) does not establish entitlement to a grant of service connection for a combat veteran; rather it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service. See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996). What still must be shown in such cases are the present disability and nexus elements of a service connection claim. See Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007).

The Veteran served in combat in Afghanistan in 2004 and 2010; so 38 U.S.C.A. § 1154(b) applies to his claims.

On VA medical examination in June 2007, the Veteran reported pain in the lumbar spine region, stabbing pain in the left buttock, and paresthesia in both thighs.

The Veteran served on active duty in Afghanistan in 2010. In September 2010, a rocket-propelled grenade exploded outside the Veteran's sleeping quarters. On evaluation later that day he reported headache, tinnitus, and sore throat. In October 2010, he reported low back pain.

In a January 2011 statement, the Veteran indicated that he had experienced low back pain since his 2004 service in Afghanistan. He stated that, during his 2010 service in Afghanistan, the back pain increased, and he developed numbness and sciatic symptoms in his left leg. In February 2011, he wrote that back pain radiating into his left leg sometimes interfered with falling asleep at night.

On VA examination in March 2011, the Veteran reported low back pain that radiated into his left leg. The examiner found that the low back was tender to palpation. The straight leg raising test was negative for radicular symptoms. The examiner diagnosed chronic lumbar strain with degenerative change, and stated that the evidence was insufficient to diagnose sciatica. The examiner expressed the opinion that it was more likely than not that his worsening pain was the result of aggravation during service.

In April 2012, a VA clinician reviewed the Veteran's claims file and provided opinion. The clinician referred to records of treatment in 2006 in which the Veteran reported having experienced tingling in his left leg since August 2004. The clinician expressed the opinion that it was less likely than not that the Veteran's lumbar spine disorder was aggravated in service, because baseline manifestations had not changed.

In the July 2014 Board hearing, the Veteran stated that he had intermittent pain in his left lower extremity, including the leg and foot. He indicated that episodes of pain occurred almost every day. He stated that a VA physician had indicated that this was related to his service-connected low back disability.

In a July 2014 letter, VA physician F. M. P., M.D., noted that he had been treating the Veteran since 2012 for pain. Dr. P. stated that in October 2012 he found that the Veteran had mid and low back pain with left leg sciatica. Dr. P. noted that the onset of the back and leg pain was during service, when he wore heavy equipment in the performance of his duties.

Some medical evidence suggests that, in 2006 and 2007, the Veteran reported left lower extremity neurological symptoms beginning during his Afghanistan service in 2004, or that he reported that such lower extremity symptoms accompanied his low back symptoms. The record of 2010 service report of low back pain supports his claim that low back symptoms worsened during that period of service. Dr. P. is competent to address medical etiology. His 2014 statement relating current left leg sciatica to the conditions of the Veteran's service is persuasive. The assembled evidence at least equivocally supports a finding that sciatica was aggravated by service.  Therefore, the claim is granted.

Right Elbow

The Veteran appealed the initial 10 percent disability rating that the RO assigned for epicondylitis of his right elbow. In the July 2014 Board hearing, he stated that he was withdrawing his appeal for a higher rating for the right elbow disability. A written transcript of that hearing is of record. Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b). Accordingly, the Board does not have jurisdiction over the appeal for a higher rating for the right elbow disability, and the appeal as to that issue is dismissed.



ORDER

Entitlement to service connection for left leg sciatica is granted.

The appeal as to the disability rating assigned for epicondylitis of the right elbow is dismissed.


REMAND

The Board is remanding to the RO for additional evidentiary development the issues of the disability ratings for low back disability and depressive disorder.

The Veteran appealed the initial 10 percent rating that the RO assigned for his low back disability, described as chronic lumbar spine sprain. In the July 2014 Board hearing, he reported that his back pain interfered with sleep. He indicated that his back disability had worsened over time. He stated that he was receiving ongoing VA treatment, including injections, to address his back disability. The claims file contains records of VA treatment of the Veteran, but the assembled records do not appear to cover all of the appeal period. The most recent VA medical examination of the Veteran's back was performed in March 2011. In addition, the Board's grant, in the present decision, of service connection for left leg sciatica may create rating considerations that are interrelated with the rating for chronic lumbar spine sprain. The Board is remanding the issue of the rating for the low back disability to develop additional relevant information, including records of VA treatment from 2011 through the present. The Veteran also should have a new VA examination to determine the current manifestations and extent of his low back disability.

The Veteran appealed the initial 0 percent rating that the RO assigned for his service-connected psychiatric disability, described as depressive disorder. In the July 2014 Board hearing, he reported that during some periods he has had VA mental treatment, including counseling and medications. He stated that at times his depressive disorder has interfered with his ability to interact with other people and participate in activities. The claims file contains records of VA treatment of the Veteran, but the assembled records do not appear to include records of mental health treatment during the appeal period. The most recent VA mental health examination of the Veteran was performed in February 2011. The Board is remanding the rating issue to develop additional relevant information, including records of VA mental health treatment from 2011 through the present. The Veteran also should have a new VA examination to determine the current manifestations and extent of his psychiatric disability.

Accordingly, the case is REMANDED for the following action:

1. Request records of all outpatient and inpatient treatment of the Veteran from January 1, 2011, through the present at the VA Medical Center in White River Junction, Vermont.

2. Request records of all outpatient and inpatient treatment, particularly and specifically including mental health treatment, of the Veteran from January 1, 2011, through the present at the VA Lakeside Community Based Outpatient Clinic in Burlington, Vermont.

3. Schedule the Veteran for a VA examination to determine the current manifestations, effects, and severity of his low back disability. 

4. Schedule the Veteran for a VA examination to determine the current manifestations, effects, and severity of his psychiatric disability, including depressive disorder. 

5. Thereafter, readjudicate the claims.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


